Title: To John Adams from Benjamin Stoddert, 5 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir:
Navy Department 5 July 1799

I have the honor to enclose a Letter from Genl. Hamilton, recommending Mr. Frederick N. Hudson for the Appointment of Midshipman in the Navy—Capt. Talbot is desirous of having this young Gentleman with him—I have therefore, enclosed his Warrant, which will require your signature, if you think fit that the Appointment should be made.
I have the honor to be, sir / with the greatest respect & Esteem, / yr. most obedt. hble servt.

Ben Stoddert